                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge Philip A. Brimmer

Case No. 17-cv-01657-PAB

HARRISON CHEYKAYCHI,

       Petitioner,

       v.

TODD GEISEN, Warden/Captain, Chief Ignacio Justice Center Adult Detention,

       Respondent.


                        ORDER GRANTING 25 U.S.C. § 1303 PETITION


       Petitioner Harrison Cheykaychi has filed, through counsel, a Petition for Writ of

Habeas Corpus Pursuant to 25 U.S.C. §1303 and 28 U.S.C. § 2241 [Docket Nos. 1-1,

4]. Petitioner asserts that his tribal court convictions were obtained in violation of his

rights under the Indian Civil Rights Act (“ICRA”), at 25 U.S.C. § 1302.

I. FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner is a member of the Pueblo of Kewa (formerly known as the Pueblo of

Santo Domingo) (“Tribe”), a federally recognized Indian Tribe in New Mexico. See 82

Fed. Reg. 4915-02 (Jan. 17, 2017). Petitioner alleges that he was arrested on

September 17, 2016 within the external boundaries of the reservation and charged with

five separate offenses arising from his exchange with the Tribal Police that morning.

Docket Nos. 1-1, 1-3. Petitioner alleges that during a September 19, 2016 hearing, he

was coerced by threats from the Tribal Court to plead guilty to criminal trespass, assault

on a tribal officer, and terroristic threats, in exchange for the Tribe’s promise that it
would drop the charges of eluding, intoxication, and disorderly conduct and that he

would receive a two and one-half year sentence. Docket No. 1-1. Petitioner states that

he was not appointed counsel at the hearing or afforded the opportunity to retain

counsel. Id. He was taken into custody immediately after the sentencing and was

eventually transferred to the San Ignacio Detention Center in Colorado. Id. at 5.

       On May 2, 2017, Petitioner, through counsel, filed a Petition for Writ of Habeas

Corpus Pursuant to 25 U.S.C. § 1303 and 28 U.S.C. § 2241 against Respondent and

Kewa Pueblo in the District Court for the District of New Mexico, Case No. 17-cv-00514-

KG-GBW, asserting that the tribal court convictions were obtained in violation of the

ICRA. Docket Nos. 1-1, 4. Petitioner asks the Court to deem his tribal court

conviction(s) invalid and to order Respondent to release him from custody.

       On May 9, 2017, the District of New Mexico issued an order dismissing the Kewa

Pueblo based on sovereign immunity. Docket No. 1-5 at 1. In a July 5, 2017

Memorandum Opinion and Order of Transfer, the District of New Mexico transferred the

Petition to this Court pursuant to 28 U.S.C. § 1361 and Rumsfeld v. Padilla, 542 U.S.

426, 435 (2004), because Petitioner was confined in a Colorado detention facility.

Docket No. 1. The case was filed in this Court on July 7, 2017. Docket No. 1.

       On August 22, 2017, the Court issued an order directing Respondent Geisen to

show cause why the § 1303 Petition should not be granted. Docket No. 13. On

September 21, 2017, Respondent filed a Response in which he represented that, as the

mere physical custodian of Petitioner, he was unable to address the merits of

Petitioner’s ICRA claims challenging the validity of his tribal court convictions or afford

any relief beyond Petitioner’s release from custody. Docket No. 15. Respondent

maintained that one or more tribal officials are necessary parties to this action. Id.
                                                 2
       On December 28, 2017, pursuant to the parties’ joint motion, Petitioner was

released from custody, under terms of supervision, pending final disposition of the

Petition. See Docket No. 25.

       On September 6, 2018, the Court issued an order directing Respondent to

contact the proper tribal official(s) to obtain their position as to the merits of the ICRA

claims raised in the Petition and to file a status report within 30 days. Docket No. 27.

See Santa Clara Pueblo v. Martinez, 436 U.S. 49, 60 (1978) (recognizing that the ICRA

authorizes habeas corpus relief against tribal officers); Poodry v. Tonawanda Band of

Seneca Indians, 85 F.3d 874, 899-900 (2d Cir. 1996) (concluding that tribal officials are

appropriate respondents to a § 1303 petition because they have an interest in opposing

the petition or granting the requested relief).

       Respondent filed a status report on October 5, 2018, in which he states the

following:

             Undersigned counsel contacted counsel for the tribe on September
       13, 2018, and received the following response on October 3, 2018:

             No one from the Santo Domingo Tribe will be entering an
             appearance or contesting the claims in Mr. Cheykaychi’s Petition
             for Writ of Habeas Corpus. Please note however, that Mr.
             Cheykaychi remains subject to the Tribe’s 2011 Banishment Order
             (attached), which was not challenged in Mr. Cheykaychi’s Petition,
             so he should not be released at the Pueblo, or allowed to enter the
             Pueblo without the prior consent of the Tribe.

              Thus, the proper tribal officials do not intend to contest Petitioner’s
       claims or join as parties to the action. Nor have they requested or
       authorized Respondent to contest the claims on the tribal officials’ behalf.

Docket Nos. 28 and 28-1.




                                                  3
II. ANALYSIS

       Indian tribes are domestic dependent nations that exercise inherent sovereign

authority over their members and territories. Okla. Tax Comm’n v. Citizen Band

Potawatomi Indian Tribe of Okla., 498 U.S. 505, 509 (1991). The sovereignty of Indian

tribes predates the Constitution and, as a result, Indian tribes are not subject to the

constitutional restraints that bind the federal government and the states. See Talton v.

Mayes, 163 U.S. 376, 382-84 (1896). However, Congress has primary and plenary

authority over Indian affairs and may impose such restraints by statute. See

Washington v. Confederated Bands & Tribes of Yakima Indian Nation, 439 U.S. 463,

470-71 (1979).

       In 1968, Congress passed the ICRA to provide enrolled tribal members with

basic rights that are similar to the guarantees afforded by the Constitution's Bill of

Rights. See 25 U.S.C. § 1302. The ICRA provides: “The privilege of the writ of habeas

corpus shall be available to any person, in a court of the United States, to test the

legality of his detention by order of an Indian tribe.” 25 U.S.C. § 1303. See also Santa

Clara Pueblo, 436 U.S. at 67 (“After considering numerous alternatives for review of

tribal convictions, Congress apparently decided that review by way of habeas corpus

would adequately protect the individual interests at stake while avoiding unnecessary

intrusions on tribal governments”); White v. Pueblo of San Juan, 728 F.2d 1307, 1311

(10th Cir. 1984) (“The only remedy in federal courts expressly authorized by Congress

in the ICRA is a writ of habeas corpus.”). However, § 1303 does not waive tribal

sovereign immunity for a suit in federal court against a tribe. Santa Clara Pueblo, 436

U.S. at 58-59. Instead, § 1303 authorizes habeas corpus relief against tribal officials.



                                                 4
Id. at 60 (recognizing that “Congress clearly has power to authorize civil actions against

tribal officers, and has done so with respect to habeas corpus relief in § 1303”).

       The Kewa Pueblo officials have informed Respondent that they do not intend to

contest the merits of the ICRA claims. Respondent indicates that he is without authority

to address the merits of the Petitioner’s claims. Because the § 1303 Petition is

unopposed, the Petition will be granted and the tribal court convictions vacated. See,

e.g., Chosa v. Geisen et al., No. 17-cv-00110-RB-SMV (D.N.M. May 24, 2017) (Docket

No. 13) (granting unopposed § 1303 petition and reversing the tribal court convictions);

Pacheco v. Massingill, et al., No. 10-cv-00923-RB-WDS (D.N.M. January 9, 2012)

(Docket No. 18) (granting unopposed § 1303 petition and vacating tribal court

convictions after Kewa Pueblo officials informed the warden that they did not intend to

contest the claims asserted in the petition); Van Pelt III v. G[ei]sen, et al., No. 17-cv-

00647-RB-KRS (D.N.M. May 11, 2018) (Docket Nos. 33, 34) (granting unopposed

§ 1303 petition and vacating the tribal court conviction); Tortalita v. Geisen et al., No.

17-cv-00684-RB-KRS (D.N.M. May 31, 2018) (Docket Nos. 33, 35) (granting unopposed

§ 1303 petition and vacating tribal court convictions and sentence). 1 Accordingly, it is

       ORDERED that the unopposed Petition for Writ of Habeas Corpus Pursuant to

25 U.S.C. § 1303 and 28 U.S.C. § 2241 [Docket Nos. 1-1, 4], filed in the District of New

Mexico on May 2, 2017, and filed in this Court on July 7, 2017, is granted. It is further




1The  District of New Mexico cases are found at www.pacer.gov. The Court may take
judicial notice of similar cases filed in other courts. See St. Louis Baptist Temple, Inc. v.
Fed. Deposit Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979).


                                                  5
       ORDERED that Petitioner’s September 19, 2016 tribal court convictions are

vacated. It is further

       ORDERED that Petitioner is released from the terms of supervision imposed by

the Court on December 28, 2017. However, Petitioner remains subject to a banishment

order issued by the Kewa Pueblo authorities. Docket No. 25. It is further

       ORDERED that the clerk of the court shall serve a copy of this Order on counsel

for the Tribe:

       Cindy A. Kiersnowski
       Leger Law & Strategy, LLC
       414 Old Taos Highway
       Santa Fe, New Mexico 87501

       Dated: November 19, 2018.

                                               BY THE COURT:



                                               s/Philip A. Brimmer
                                               PHILIP A. BRIMMER
                                               United States District Judge




                                              6
